GLD-412                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 13-3498
                                       ___________

                             IN RE: RICHARD PIERCE,
                                                   Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                   (Related to E.D. Pa. Crim. No. 2:08-cr-00245-001)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    August 29, 2013

              Before: FUENTES, FISHER and VANASKIE, Circuit Judges

                          (Opinion filed: September 11, 2013)
                                       _________

                                        OPINION
                                        _________


PER CURIAM

       On or about August 16, 2013, federal prisoner Richard Pierce filed a pro se

petition for a writ of mandamus, seeking an order from this Court directing the United

States District Court for the Eastern District of Pennsylvania (“the District Court”) to rule

on his pending 28 U.S.C. § 2255 motion and the Government’s related motion to dismiss.

On August 23, 2013, the District Court granted the Government’s motion to dismiss,

denied Pierce’s request to amend his § 2255 motion as futile, dismissed his § 2255
motion, and closed the case. Because Pierce has now received a ruling on the pending

motions in his § 2255 proceedings, we will deny his mandamus petition as moot.




                                           2